Citation Nr: 1419773	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-38 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a left knee disability, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to March 1992.  He had service in Southwest Asia from December 1990 to April 1991.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin that denied service connection for a bilateral knee disability.  A September 2009 rating decision granted service connection for a right knee disability, and continued the denial of service connection for a left knee disability.  The Veteran appealed the denial.  

In January 2013, the Board remanded this issue.  The appeal has been returned to the Board for further adjudication.  


FINDING OF FACT

The Veteran's left knee degenerative joint disease is attributable to a known clinical diagnosis that was not incurred in or permanently aggravated by service, did not manifested to a compensable degree within one year following separation from service, and is otherwise unrelated to active service.  


CONCLUSION OF LAW

Degenerative joint disease was not incurred in or aggravated by service, cannot be presumed to have been incurred in service, and service connection cannot be presumed based upon service in Southwest Asia.  38 U.S.C.A. §§ 1110, 1117, 1154, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303,3.304, 3.307, 3.309, 3.317 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in September 2008.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent March 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In some cases, service incurrence and relationship to service may be established through a demonstration of continuity of symptomatology for certain specific chronic disabilities.  38 C.F.R. § 3.303(b) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

However, service-connection may be established under 38 C.F.R. § 3.303(b) only for chronic disabilities listed in 38 C.F.R. § 3.309(a) (2013).  Degenerative joint disease, or arthritis, is considered a chronic disease.  38 C.F.R. §§ 3.303(b), 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Evidence of continuous symptoms since active duty is therefore a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disability.  38 C.F.R. § 3.303(a) (2013).  

Service connection will also be presumed for chronic disabilities, such as arthritis, if manifest to a compensable degree within one year after separation from service.  38 C.F.R. §§ 3.307, 3.309 (2013).  

Subject to various conditions, service connection may be granted for a disability due to an undiagnosed illness of a Veteran who served in the Southwest Asia Theater of Operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more following service, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known medical causation. There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of Operations during the Persian Gulf War. 38 U.S.C.A. § 1117 (West 2002 & 2012); 38 C.F.R. § 3.317 (2013).  If signs or symptoms have been medically attributed to a diagnosed, rather than undiagnosed, illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (1998), 63 Fed. Reg. 56703 (1998).  

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in 38 C.F.R. § 3.317(a)(2)(ii) for a medically unexplained chronic multi-symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i) (2013).  

The term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2013).  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2013).  

Based upon the evidence of record, the Board finds the Veteran is not shown to have fibromyalgia, chronic fatigue syndrome, nor any associated signs or symptoms resulting in a left knee disability which are manifestations of an undiagnosed illness incurred in or permanently aggravated by active service.  The Board finds that the Veteran's left knee pain is attributable to a known clinical diagnosis of degenerative joint disease of the left knee.  Therefore, the Board finds that presumptive service connection as a disability due to an undiagnosed illness is not warranted because the disability is attributed to a known medical causation.  Furthermore, the Board finds that the left knee disability was not incurred in or permanently aggravated by service.  There is no evidence that the disability, or any other report of left joint pain, is otherwise related to active service.  Arthritis is not shown to have been manifest in the left knee within one year of service discharge.  

The Veteran contends that he has a current left knee disability that is the result of a 1989 injury during active service.  The only mention of a left knee condition during service is a June 1987 note in the entrance report of medical history, which noted a history of August 1986 treatment for left knee tendonitis, with no problems since.  

A June 1989 report of medical examination does not show any complaints of a left knee condition or injury and the lower extremities were normal.  The balance of his service medical records do not contain any evidence of complaints of, or treatment for, a left knee injury or condition.  A July 1993 periodic examination during National Guard duty shows that the lower extremities were normal.  The Veteran denied having or having ever had a trick or locked knee and arthritis on an accompanying report of medical history.

The Veteran's post-service treatment records are absent of complaints of, or treatment for, any left knee disability.  

A February 2013 VA examination report diagnosed degenerative joint disease of the left knee.  That diagnosis was based on review of the claims file, interview, and physical examination.  The examination report also shows a diagnosis of knee dislocation with patellar subluxation, resolved, in July 1994.  However, further examination of the record shows that diagnosis was for the right knee, not the left knee as indicated on that report.  The Veteran reported that he injured his left knee in 1989 while rappelling at Ft. Knox.  He stated that he believed it was a sprain.  However, there are no records of that incident in his service medical records.  He reported flare-ups with weather changes.  On physical examination, the Veteran had full extension, flexion to 120 degrees, and there was no evidence of painful motion.  Upon repetitive movement there was no limitation of movement.  There was pain on movement after repetitive range of motion testing.  There was no evidence of tenderness, instability, subluxation, or functional impairment.  Imaging studies of the left knee showed evidence of degenerative or traumatic arthritis.  

The examiner opined that the Veteran's degenerative joint disease of the left knee was less likely than not caused by or related to service or service knee complaints.  The examiner stated there was early degenerative change in the left knee.  The examiner further stated that it was a diagnosed condition likely related to age based on objective evidence found on examination and from X-rays.  The examiner's opinion was based on the fact that there was no evidence in the record that the Veteran had any condition or injury that predisposed him to degenerative joint disease.  

The Board finds that the preponderance of the competent evidence of record is against a finding that any currently left knee disability is related to service, or that left knee arthritis manifested to a compensable degree within one year of discharge.  The Board notes that the Veteran is competent to report symptoms related to his a left knee disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran's statements are not competent to diagnose a left knee disability or to opine that any in-service symptoms he experienced are related to any currently diagnosed left knee disability, to include degenerative joint disease.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  The diagnosis of arthritis requires medical diagnostic testing.  As the Veteran is not a physician or shown to have any pertinent medical training, the Veteran is not considered competent to make a determination that any symptoms he experienced in-service are related to a currently diagnosed disability.  Davidson v. Shinseki, 581 F.3d 1313 (2009); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board finds that opinion of the February 2013 VA examiner to be the most persuasive evidence of record.  That examiner diagnosed degenerative joint disease of the left knee, but found that represented an early degeneration due to age and was less likely due to service or any event during service, and more likely related to aging.  Furthermore, the evidence of record does not show that arthritis manifested to a compensable degree within one year following separation from service.  The Veteran denied having arthritis on a period examination more than one year following separation from active service, and the evidence does not credibly support a continuity of symptomatology of any left knee arthritis, as no left knee arthritis is shown in service.  The Veteran has not presented competent evidence to show that it is at least as likely not that any current left knee disability is related to service.

Accordingly, the Board finds that service connection is not warranted for a left knee disability.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a left knee disability, to include as due to an undiagnosed illness, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


